Case 5:21-cr-00001-PRW Document1 Filed 01/07/21 Page 1 of 1

 

Prob 22 (12/2018) DOCKET NUMBER (Tran Court}

 

19-CR-124-001-JED
TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec Court)

 

 

CR-21-01-PRW
NAME AND ADDRESS OF PROBATIONER RELEASEE: DISTRICT DIVISION
Northern District of Oklahoma United States Probation Office

 

ERNEST EVERETTE HOWARD
NAME OF SENTENCING JUDGE

The Honorable John E. Dowdell, Chief Judge, United States District Court

 

DATES OF: From Date To Date
O PROBATION 1/29/2021 1/28/2024
& SUPERVISED RELEASE

 

 

 

 

OFFENSE

18 U.S.C. $1343) Wire Fraud

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605 the jurisdiction of the probationer releasee named above be
transferred with the records of the Court to the United States District Court for the WESTERN DISTRICT OF OKLAHOMA upon
that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation release may be
changed by the District Court to which this transfer is made without further inquiry of this Court.*

 

ELE L202! Deh 2 rguhi ly

Date: United States District Judge

 

* This sentence may be deleted in the discretion of the transferring ir

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA

 

 

ITS HEREBY ORDERED that jurisdiction over the above-named probationer releasee be accepted and assumed by this Court
from and after the entry of this order.

[-)-X] (AOR

Effective Date United States District Judge

 

 

 

 
